467 So.2d 421 (1985)
Nathan ARSHT, Appellant,
v.
Sylvia ARSHT, Appellee.
No. 84-2145.
District Court of Appeal of Florida, Third District.
April 9, 1985.
Rehearing Denied May 1, 1985.
Friedman & Lipcon and John S. Seligman, Coral Gables, for appellant.
Sabatino & Spindel and James Sabatino, Bay Harbor Islands, for appellee.
Before HENDRY, BASKIN and DANIEL S. PEARSON, JJ.
PER CURIAM.
We reverse the trial court's award of attorney's fees to the wife pursuant to a dissolution of marriage proceeding. We hold that, as a matter of law, the trial court's distribution of assets placing the parties in equal financial positions precludes the award of attorney's fees to the wife. Cortina v. Cortina, 461 So.2d 964 (Fla. 3d DCA 1984); Lopez v. Lopez, 438 So.2d 984 (Fla. 3d DCA 1983); Poppe v. Poppe, 412 So.2d 38 (Fla. 3d DCA 1982); Golden v. Golden, 410 So.2d 945 (Fla. 3d DCA), review denied, 419 So.2d 1197 (Fla. 1982).
Reversed.